DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 03/01/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: sensor 1150 in paragraph [0033].
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
180 in Fig. 3B
50 in Fig. 4
1204A, 1202A, 1202B in Fig. 8. 
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 objected to because of the following informalities:  both “logic, stored on non-transitory computer-readable medium, configured to be executed by one or more processors” and “wherein the logic, when executed by one or more processors, causes performance of operations including…”. Examiner suggests amending claim to recite “wherein the logic, stored on non-transitory computer-readable medium, when executed by one or more processors, causes performance of operations including…” in order to provide clarity and conciseness. 
Claim 11 also recites “providing:” in line 3 , this appears to me a typographical error. Examiner suggests amending claim by deleting the word “providing:”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7-8, 10, 11-15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burnside et al. (US 10231753 B2, hereinafter "Burnside") in view of Rodriguez Ponce et al. (US 20070244387 A1, hereinafter "Rodriguez Ponce").

Regarding claim 1, Burnside teaches an ultrasound system (The guidance system utilizes ultrasound imaging, Col 1. Lines 57-58), comprising: 
a probe including a body and a magnetic sensor, the magnetic sensor configured to detect a magnetic field generated by or associated with a needle (One or more sensors are included with the probe. The sensors sense a detectable characteristic related to the needle, such as a magnetic field of a magnet included with the needle, Col 1 lines 62-65);
logic stored on non-transitory computer-readable medium that, when executed by one or more processors, causes performance of operations including (A processor 22, including non-volatile memory such as EEPROM for instance, is included in the console 20 for controlling system function during operation of the system 10, thus acting as a control processor, Col 5 lines 12-16) :
receiving an indication that the magnetic field has been detected including a strength of the magnetic field (the display screenshot will indicate “no signal,” indicating that the magnetic field from the stylet magnetic assembly has not been detected, Col. 9 lines 14-16)
determining a distance between a distal tip of the needle (the magnetic elements 106 of the stylet magnetic assembly are co-terminal with the distal end 76A of the catheter 72 (FIG. 2), detection by the TLS sensor 50 of the magnetic field of the magnetic elements provides information to the clinician as to the position and orientation of the catheter distal end during its transit, Col. 8 lines 23-28) and the probe based on the strength of the magnetic field (suitable algorithms are performed by the processor 1122 to calculate a magnetic field strength of the magnetic element 1210 of the needle 1200 at predicted points in space in relationship to the probe, Col 23 lines 38-42). 
Burnside does not teach a system wherein in response to the distance being within a first threshold, generating a first alert. 
Rodriguez Ponce is in applicant’s field of endeavor of A61B34/20 and discloses “an ultrasound imaging system can be used to image and display the tissue 1, as shown in FIG. 1a, so that the movement and placement of the catheter 4 can be planned and controlled’ ([0058]).  Rodriguez Ponce teaches  a system wherein in response to the distance being within a first threshold, generating a first alert (Further to displaying the tissue 1 and the movement of the catheter, a warning device outputs a warning signal when the catheter 4 comes within a predetermined distance of the structure of risk 2 (e.g., a safety range around the structure of risk 2). When the catheter crosses this safety range, the warning device outputs a warning signal, e.g., an audible signal or an image indicating danger, such as a yellow bar or a yellow sign [0059]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention to include response to the distance being within a first threshold, as taught by Rodriguez Ponce, in order have a method to quickly confirm that the needle or any other medical instrument is not interfering with the ultrasound probe or any other structure. 	

Regarding claim 2, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a system further comprising a console apparatus that includes the non-transitory computer-readable medium, the console apparatus communicatively coupled to the probe (A processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor; Col. 5 lines 12-20). 

Regarding claim 3, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a system wherein the magnetic sensor includes a sensor array including a plurality of sensors (the sensor array includes a plurality of magnetic sensors, Col. 19 lines 35-36). 

Regarding claim 4, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a system wherein the logic, when executed by the one or more processors, causes performance of further operations including determining a positioning of the needle in three spatial dimensions including X, Y, Z coordinate space (to enable detection of the needle 1200 in not only the three spatial dimensions (i.e., X, Y, Z coordinate space), Col. 19 lines 63-66). 

Regarding claim 5, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a system wherein the logic further detects a pitch attitude and a yaw attitude of the needle (pitch and yaw orientation of the needle, Col. 19 lines 63-66). 

Regarding claim 7, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a system wherein the needle is magnetized and the magnetic field is generated by the magnetized needle  (the EM coil can be included on the needle itself, Col. 26 lines 55-58; the magnetic element 1310 is removably attachable to the needle 1200, Col. 26 lines 65-66). 

Regarding claim 8, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a system wherein the magnetic sensor is located at a distal end of the probe (the magnetic sensors 1192 are implicitly located on the distal end/head 1180 of the probe 1140 as seen in Fig 20; Col 19 lines 42-50). 

Regarding claim 10, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a system wherein the magnetic sensor is a three-axis sensor configured to detect corresponding orthogonal components of the magnetic field (the sensor 1294 is a three-axis sensor for detecting corresponding orthogonal components of the EM signal, Col 26 lines 19-21).

Regarding claim 11, Burnside teaches a method of accessing a vasculature of a patient under ultrasonic image guidance, the method comprising: providing:
a needle(The sensors sense a detectable characteristic related to the needle, such as a magnetic field of a magnet included with the needle, Col 1 lines 62-65) ,
an ultrasound imaging system, including an ultrasound probe, the ultrasound probe including a body and a magnetic sensor, the magnetic sensor being configured to detect a magnetic field generated by or associated with the needle (One or more sensors are included with the probe. The sensors sense a detectable characteristic related to the needle, such as a magnetic field of a magnet included with the needle, Col 1 lines 62-65; the ultrasound probe implicitly includes a body); , and
logic, stored on non-transitory computer-readable medium, configured to be executed by one or more processors (A processor 22, including non-volatile memory such as EEPROM for instance, is included in the console 20 for controlling system function during operation of the system 10, thus acting as a control processor, Col 5 lines 12-16); and
advancing the needle toward a target insertion point on a skin surface of a patient to access a target vessel with the needle by penetrating the skin surface (the needle 1200 in position and ready for insertion thereof through a skin surface 1220 of a patient, Col. 20 lines 39-42)
wherein the logic, when executed by one or more processors, causes performance of operations including (A processor 22, including non-volatile memory such as EEPROM for instance, is included in the console 20 for controlling system function during operation of the system 10, thus acting as a control processor, Col 5 lines 12-16):
receiving an indication that the magnetic field has been detected including a strength of the magnetic field (the display screenshot will indicate “no signal,” indicating that the magnetic field from the stylet magnetic assembly has not been detected, Col. 9 lines 14-16 ),
determining a distance between a distal tip of the needle (the magnetic elements 106 of the stylet magnetic assembly are co-terminal with the distal end 76A of the catheter 72 (FIG. 2), detection by the TLS sensor 50 of the magnetic field of the magnetic elements provides information to the clinician as to the position and orientation of the catheter distal end during its transit, Col. 8 lines 23-28) and the probe based on the strength of the magnetic field (suitable algorithms are performed by the processor 1122 to calculate a magnetic field strength of the magnetic element 1210 of the needle 1200 at predicted points in space in relationship to the probe, Col 23 lines 38-42). 
Burnside et al does not teach a method wherein in response to the distance being within a first threshold, generating a first alert. Rodriguez Ponce is in applicant’s field of endeavor of A61B34/20 and discloses “an ultrasound imaging system can be used to image and display the tissue 1, as shown in FIG. 1a, so that the movement and placement of the catheter 4 can be planned and controlled’ ([0058]).  Rodriguez Ponce teaches  a method wherein in response to the distance being within a first threshold, generating a first alert (Further to displaying the tissue 1 and the movement of the catheter, a warning device outputs a warning signal when the catheter 4 comes within a predetermined distance of the structure of risk 2 (e.g., a safety range around the structure of risk 2). When the catheter crosses this safety range, the warning device outputs a warning signal, e.g., an audible signal or an image indicating danger, such as a yellow bar or a yellow sign [0059]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention to include a method wherein in response to the distance being within a first threshold, generating a first alert, as taught by Rodriguez Ponce, in order have a method to confirm that the needle or any other medical instrument is  not interfering with the ultrasound probe or any other structure.

Regarding claim 12, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a method further comprising providing a console apparatus that includes the non-transitory computer-readable medium, the console apparatus communicatively coupled to the probe (A processor 1122, including non-volatile memory such as EEPROM for instance, is included in the console 1120 for controlling system function and executing various algorithms during operation of the system 1110, thus acting as a control processor; Col. 5 lines 12-20).

Regarding claim 13, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a method wherein the magnetic sensor is a three-axis sensor configured to detect corresponding orthogonal components of the magnetic field  (the sensor 1294 is a three-axis sensor for detecting corresponding orthogonal components of the EM signal, Col 26 lines 19-21).

Regarding claim 14, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a method wherein the logic detects a positioning of the needle in three spatial dimensions including X, Y, Z coordinate space (to enable detection of the needle 1200 in not only the three spatial dimensions (i.e., X, Y, Z coordinate space), Col. 19 lines 63-66).

Regarding claim 15, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a method wherein the logic further detects a pitch attitude and a yaw attitude of the needle (pitch and yaw orientation of the needle, Col. 19 lines 63-66).

Regarding claim 17, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a method wherein the needle is magnetized and the magnetic field is generated by the magnetized needle (the EM coil can be included on the needle itself, Col. 26 lines 55-58; the magnetic element 1310 is removably attachable to the needle 1200, Col. 26 lines 65-66).

Regarding claim 18, Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a method wherein the magnetic sensor is located at a distal end of the probe (the magnetic sensors 1192 are implicitly located on the distal end/head 1180 of the probe 1140 as seen in Fig 20; Col 19 lines 42-50).

Regarding claim 20,  Burnside in view of Rodriguez Ponce as modified above teaches the claimed invention as discussed above. Burnside further teaches a method wherein the magnetic sensor includes a sensor array comprising a plurality of sensors, wherein the plurality of sensors are disposed in a planar configuration below a top face of the probe (the sensors 1192 are disposed in a planar configuration below a top face 1182 of the probe 1140, Col. 19 lines 46-47). 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burnside in view of Rodriguez Ponce as applied to claims 1 and 11 above, and further in view of Messerly et al. (US 10165962 B2, hereinafter Messerly).

Regarding claim 6, Burnside in view of Rodriguez Ponce does not teach a system wherein the non-transitory computer readable medium is included within the probe. Messerly et al. discloses  “Integrated Systems For Intravascular Placement Of A Catheter” (title). Messerly teaches a system wherein the non-transitory computer readable medium is included within the probe (the probe 40 further includes button and memory controller 42 for governing button and probe operation. The button and memory controller 42 can include non-volatile memory, col 5 lines 10-14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention to include a non-transitory computer readable medium is within the probe, as taught by Messerly, in order to have the ability to easily control movement of the needle during a procedure. 

Regarding claim 16, Burnside in view of Rodriguez Ponce does not teach a method wherein the non-transitory computer readable medium is included within the probe. Messerly et al. discloses  “Integrated Systems For Intravascular Placement Of A Catheter” (title). Messerly teaches a method wherein the non-transitory computer readable medium is included within the probe (the probe 40 further includes button and memory controller 42 for governing button and probe operation. The button and memory controller 42 can include non-volatile memory, col 5 lines 10-14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention to include a non-transitory computer readable medium is within the probe, as taught by Messerly, in order to have the ability to easily control movement of the needle during a procedure. 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burnside in view of Rodriguez Ponce as applied to claims 1 and 11 above, and further in view of Hadzic (US 20160331344 A1).
	
	Regarding claim 9, Burnside in view of Rodriguez Ponce does not teach a system further comprising a needle shield coupled to the probe. Hadzic discloses “Ultrasound Probe Cover and Method of Use” (title). Hadzic teaches a system further comprising a needle shield coupled to the probe further comprising a needle shield coupled to the probe (procedures typically involve introduction of a needle into the tissue…. sterile ultrasound probe covers to envelop the ultrasonic probe. Most available covers are made of a relatively thin, plastic- or rubber-like, transparent material that is capable of efficiently transmitting the ultrasonic sound waves [0004]). 
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to combine the system of Burnside in view of Rodriguez Ponce, with a needle shield coupled to the probe, as taught by Hadzic, in order to achieve sterile conditions during intervention ultrasound-guided procedures, as suggested by Hadzic ([0004]). 

Regarding claim 19, Burnside in view of Rodriguez Ponce does not teach a method further comprising a needle shield coupled to the probe. Hadzic discloses “Ultrasound Probe Cover and Method of Use” (title). Hadzic teaches a method further comprising a needle shield coupled to the probe further comprising a needle shield coupled to the probe (procedures typically involve introduction of a needle into the tissue…. sterile ultrasound probe covers to envelop the ultrasonic probe. Most available covers are made of a relatively thin, plastic- or rubber-like, transparent material that is capable of efficiently transmitting the ultrasonic sound waves [0004]). 
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to combine the method of Burnside in view of Rodriguez Ponce, with a needle shield coupled to the probe, as taught by Hadzic, in order to achieve sterile conditions during intervention ultrasound-guided procedures, as suggested by Hadzic ([0004]). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./              Examiner, Art Unit 3793                                                                                                                                                                                          
/AMELIE R DAVIS/               Primary Examiner, Art Unit 3793